DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 11/22/2022 have been considered for examination. 

With regard to the objections to Specification and Claims, Applicant’s arguments filed 11/22/2022 in view of the amendments have been fully considered and are persuasive. Thus, the objections to Specification and Claims have been withdrawn.

With regard to the 112(b) rejections, Applicant’s arguments filed 11/22/2022 in view of the amendments have been fully considered and are persuasive. Thus, the 112 rejections of claims have been withdrawn. 

With regard to the 103 rejections, Applicant’s arguments filed 11/22/2022 in view of the amendments have been fully considered but are not persuasive at least in view of reasons set forth below. 

Regarding claims 1, 4, 9 and 29, Applicant argued: 
Applicant submits that a UE determining that communication through a first active beam is failing or degraded is not equivalent to the claimed "determining, after the reporting, that a quality metric has degraded such that the group of transmit beams is no longer suitable for simultaneous reception by the UE," because making a determination of a radio link failure with respect to a single beam is not equivalent to making a determination regarding a group of beams that were suitable for simultaneous reception but are no longer. Applicant further submits that a UE reporting a radio link failure for a single beam is not equivalent to the claimed "transmitting a report, to the network entity, that the group of transmit beams is no longer suitable for simultaneous reception" as it does not indicate that a group of beams is no longer suitable for simultaneous reception. ... 
Accordingly, Applicant submits that claims 1, 29, and claims 4 and 9 dependent thereon (see MPEP § 2143.03) are allowable over Yen in view of Islam and respectfully requests withdrawal of this rejection with respect to these claims (see, page 14 of Remarks).
In response to Applicant’s argument, Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In order to establish prima facie obviousness under 35 U.S.C. 103, Islam is only applied to cure deficiencies (see, emphasis) of Yen for “determining that a quality metric has degraded such that a transmit beam is no longer suitable, and reporting that the transmit beam is no longer suitable”, NOT for the features where beams for being reported on their suitability for simultaneous reception by UE are a group of transmit beams since Yen already clearly teaches, “reporting, to a network entity, that a group of transmit beams is suitable for simultaneous reception by the UE; determining, after the reporting, a quality metric”, as stated in the previous office action (see page 5). 
Further, since claim 29 recites similar features as claim 1 without further patentable features, claim 29 is unpatentable in view of the same reasons set forth above regarding claim 1.  
Still further, since claims 4 and 9 are unpatentable over the cited references of record, patentability of claims 4 and 9 should be determined based on the claimed limitations recited thereon, rather than their respective independent claims. Claims 4 and 9 are also unpatentable in view of the cited references of record, as set forth below.

Regarding claims 15, 18, 23 and 30, Applicant argued: 
Regarding claims 15, 18, 23, and 30, Applicant submits that the Examiner has not shown that Yen and Islam, whether considered separately or in combination, teach or suggest all of the subject matter of the claims. For example, the Examiner has not adequately shown that Yen and Islam teach or suggest receiving from the UE, after the reporting, a report that a quality metric has degraded such that the group of transmit beams is no longer suitable for simultaneous reception by the UE (see, pages 14-15 of Remarks).
In response to Applicant’s argument, Examiner respectfully disagrees.
Since claims 15 and 30 recite similar features to claim 1 without further patentable features, claims 15 and 30 are unpatentable in view of the same reasons set forth above regarding claim 1.  
Further, since claims 18 and 23 are unpatentable over the cited references of record, patentability of claims 18 and 23 should be determined based on the claimed limitations recited thereon, rather than their respective independent claims. Claims 18 and 23 are also unpatentable in view of the cited references of record, as set forth below.

  Regarding claims 2-3 and 16-17, Applicant argued: 
Claims 2-3 depend from claim 1, which Applicant submits is allowable over Yen in view of Islam for at least the reasons discussed above. Kim '632 is directed to techniques for  reporting beam information for multi-user MIMO transmission." See Kim '632, para. [0007]. Kim '632 describes a UE reporting a best beam, second best beam, etc. based on a ratio between received power of an RS for beam measurement and interference power. See Kim '632, para. [0112]. However, Kim '632 is simply silent with regard to a group of transmit beams suitable for simultaneous reception by a UE. ... 
Accordingly, Applicant submits that claim 1 and claims 2-3 dependent thereon (see MPEP § 2143.03) are allowable over Yen in view of Islam and further in view of Kim'632 and respectfully requests withdrawal of this rejection with respect to these claims. ...
Claims 16-17 depend from claim 15, which Applicant submits is allowable over Yen in view of Islam for at least the reasons discussed above. ...
Accordingly, Applicant submits that claim 15 and claims 16-17 dependent thereon (see MPEP § 2143.03) are allowable over Yen in view of Islam and further in view of Kim'632 and respectfully requests withdrawal of this rejection with respect to these claims (see, pages 15-16 of Remarks).
In response to Applicant’s argument, Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In order to establish prima facie obviousness under 35 U.S.C. 103, Kim’632 is only applied to cure deficiencies (see, emphasis) of Yen in view of Islam for “the determination is based on an evaluation of a cross-beam interference metric”, NOT for the features where beams for being reported on their suitability for simultaneous reception by UE are a group of transmit beams since Yen in view of Islam already clearly teaches, “determining, after the reporting, that a quality metric has degraded such that the group of transmit beams is no longer suitable for simultaneous reception by the UE”, as stated in regard to claim 1 as set forth below. Kim’632 clearly teaches, determination is based on an evaluation of a cross-beam interference metric [¶0112, determination (of a Tx beam capable of attaining the highest metric) is based on a ratio between received power of an RS for beam measurement and interference power (i.e., cross-beam interference metric); note that the interference power is considered as power occurring due to other Tx beams (see, ¶0109-0110))].
	Further, regrading claims 2-3, claims 2-3 are unpatentable over the cited references of record, patentability of claims 2-3 should be determined based on the claimed limitations recited thereon, rather than their respective independent claims. Claims 2-3 are also unpatentable in view of the cited references of record, as set forth below.
	Still further, regrading claims 16-17, since claims 16-17 recite similar features to claims 2-3 without further patentable features, claims 16-17 are unpatentable in view of the same reasons set forth above regarding claims 2-3. 

  Regarding claims 5-6 and 19-20, Applicant argued: 
Claims 5-6 depend from claim 1, which Applicant submits is allowable over Yen in view of Islam for at least the reasons discussed above. Li is directed to techniques for multi-beam communication, wherein beams are grouped logically, and a UE reports on the various groups. See Li, paras. [0099]-[0l 16]. Li describes the groups of beams as each being identified by a group index. See Li, paras. [0057], [0064], and [0074]-[0075]. However, Li is simply silent with regard to a group of transmit beams suitable for simultaneous reception by a UE.. ... 
Accordingly, Applicant submits that claim 1 and claims 5-6 dependent thereon (see MPEP § 2143.03) are allowable over Yen in view of Islam and further in view of Li and respectfully requests withdrawal of this rejection with respect to these claims. ...
Claims 19-20 depend from claim 15, which Applicant submits is allowable over Yen in view of Islam for at least the reasons discussed above. ...
Accordingly, Applicant submits that claim 15 and claims 19-20 dependent thereon (see MPEP § 2143.03) are allowable over Yen in view of Islam and further in view of Li and respectfully requests withdrawal of this rejection with respect to these claims (see, pages 17-18 of Remarks).
In response to Applicant’s argument, Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In order to establish prima facie obviousness under 35 U.S.C. 103, Li is only applied to cure deficiencies (see, emphasis) of Yen in view of Islam for “group ID is assigned by the network entity”, NOT for the features where beams for being reported on their suitability for simultaneous reception by UE are a group of transmit beams since Yen in view of Islam already clearly teaches, “determining, after the reporting, that a quality metric has degraded such that the group of transmit beams is no longer suitable for simultaneous reception by the UE”, as stated in regard to claim 1 as set forth below. Li clearly teaches, a group ID is assigned by the network entity [¶0128, a beam group identifier is acquired from first MAC signaling from base station (i.e., network
entity)].
	Further, regrading claims 5-6, claims 5-6 are unpatentable over the cited references of record, patentability of claims 5-6 should be determined based on the claimed limitations recited thereon, rather than their respective independent claims. Claims 5-6 are also unpatentable in view of the cited references of record, as set forth below.
	Still further, regrading claims 19-20, since claims 19-20 recite similar features to claims 5-6 without further patentable features, claims 19-20 are unpatentable in view of the same reasons set forth above regarding claims 5-6. 

  Regarding claims 7-8 and 21-22, Applicant argued: 
Claims 7-8 depend from claim 1, which Applicant submits is allowable over Yen in view of Islam for at least the reasons discussed above. Kim 'l 19 is directed to techniques for "transmitting/receiving channel state information." See Kim 'l 19, para. [0001]. Kim 'l19 describes a UE determining a seed value of a DMRS sequence to demodulate data based on a beam ID or beam index of a preferred beam. See Kim' 119, paras. [0181] and [0 186]. However, Kim' 119 is simply silent with regard to a group of transmit beams suitable for simultaneous reception by a UE.. ... 
Accordingly, Applicant submits that claim 1 and claims 7-8 dependent thereon (see MPEP § 2143.03) are allowable over Yen in view of Islam and further in view of Kim’119 and respectfully requests withdrawal of this rejection with respect to these claims. ...
Claims 21-22 depend from claim 15, which Applicant submits is allowable over Yen in view of Islam for at least the reasons discussed above. ...
Accordingly, Applicant submits that claim 15 and claims 21-22 dependent thereon (see MPEP § 2143.03) are allowable over Yen in view of Islam and further in view of Kim’119 and respectfully requests withdrawal of this rejection with respect to these claims (see, pages 19-20 of Remarks).
In response to Applicant’s argument, Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In order to establish prima facie obviousness under 35 U.S.C. 103, Kim’119 is only applied to cure deficiencies (see, emphasis) of Yen in view of Islam for “reports all beam IDs in a particular group of transmit beams” as previously claimed, NOT for the features where beams for being reported on their suitability for simultaneous reception by UE are a group of transmit beams since Yen in view of Islam already clearly teaches, “determining, after the reporting, that a quality metric has degraded such that the group of transmit beams is no longer suitable for simultaneous reception by the UE”, as stated in regard to claim 1 as set forth below. Kim'119 teaches, the UE reports all beam IDs in a particular group of transmit beams [¶0181 and 0186, UE determines a preferred beam index or beam ID and reports the determined beam index or beam ID; note that the determined beam index or beam ID is reported, which is comparable to an embodiment where only the most preferred beam ID is reported. Thus, the above-mentioned description of f/0181 is considered as all beam index in a group is reported].
	Further, regrading claims 7-8, claims 7-8 are unpatentable over the cited references of record. Patentability of claims 7-8 should be determined based on the claimed limitations recited thereon, rather than their respective independent claims. Claims 7-8 are also unpatentable in view of the cited references of record, as set forth below.
	Still further, regrading claims 21-22, since claims 21-22 recite similar features to claims 7-8 without further patentable features, claims 21-22 are unpatentable in view of the same reasons set forth above regarding claims 7-8. 

Regarding claims 10-11 and 24-25, Applicant argued: 
Claims 10-11 depend from claim 1, which Applicant submits is allowable over Yen in view of Islam for at least the reasons discussed above. Zhou is directed to techniques for power saving in wireless communications. See Zhou, paras. [0002]-[0003]. Zhou describes a wireless device initiating a beam failure recovery if a number of beam failure instances are detected, including when SNR of a beam pair link is lower than a threshold. See Zhou, para. [0409]. However, Zhou is simply silent with regard to a group of transmit beams suitable for simultaneous reception by a UE. ... 
Accordingly, Applicant submits that claim 1 and claims 10-11 dependent thereon (see MPEP § 2143.03) are allowable over Yen in view of Islam and further in view of Zhou and respectfully requests withdrawal of this rejection with respect to these claims. ...
Claims 24-25 depend from claim 15, which Applicant submits is allowable over Yen in view of Islam for at least the reasons discussed above. ...
Accordingly, Applicant submits that claim 15 and claims 24-25 dependent thereon (see MPEP § 2143.03) are allowable over Yen in view of Islam and further in view of Zhou and respectfully requests withdrawal of this rejection with respect to these claims (see, pages 21-22 of Remarks).
In response to Applicant’s argument, Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In order to establish prima facie obviousness under 35 U.S.C. 103, Zhou is only applied to cure deficiencies (see, emphasis) of Yen in view of Islam for “wherein the UE reports that ... transmit beams are no longer suitable ... when triggered by a condition” as previously claimed, NOT for the features where beams for being reported on their suitability for simultaneous reception by UE are a group of transmit beams since Yen in view of Islam already clearly teaches, “determining, after the reporting, that a quality metric has degraded such that the group of transmit beams is no longer suitable for simultaneous reception by the UE”, as stated in regard to claim 1 as set forth below. Zhou clearly teaches, UE reports that ... transmit beams are no longer suitable ...when triggered by a condition [¶0409, wireless device initiates a beam failure recovery (i.e., report) if a number of beam failure instances are detected; note that the beam failure instance occurs if SNR value of a beam pair link is lower than a first threshold (i.e., when triggered by a condition)].
	Further, regrading claims 10-11, claims 10-11 are unpatentable over the cited references of record, patentability of claims 10-11 should be determined based on the claimed limitations recited thereon, rather than their respective independent claims. Claims 10-11 are also unpatentable in view of the cited references of record, as set forth below.
	Still further, regrading claims 24-25, since claims 24-25 recite similar features to claims 10-11 without further patentable features, claims 24-25 are unpatentable in view of the same reasons set forth above regarding claims 10-11. 

Regarding claims 12-13 and 26-27, Applicant argued: 
Claims 12-13 depend from claim 1, which Applicant submits is allowable over Yen in view of Islam for at least the reasons discussed above. Guo is directed to techniques for beam
measurement and management in wireless communications. See Guo, para. [0002]. Guo describes a UE reporting beam state information when the UE receives an RRC message from a TRP. See Guo, para. [0238]. However, Guo is simply silent with regard to a group of transmit beams suitable for simultaneous reception by a UE. ... 
Accordingly, Applicant submits that claim 1 and claims 12-13 dependent thereon (see MPEP § 2143.03) are allowable over Yen in view of Islam and further in view of Guo and respectfully requests withdrawal of this rejection with respect to these claims. ...
Claims 26-27 depend from claim 15, which Applicant submits is allowable over Yen in view of Islam for at least the reasons discussed above. ...
Accordingly, Applicant submits that claim 15 and claims 26-27 dependent thereon (see MPEP § 2143.03) are allowable over Yen in view of Islam and further in view of Guo and respectfully requests withdrawal of this rejection with respect to these claims (see, pages 22-23 of Remarks).
In response to Applicant’s argument, Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In order to establish prima facie obviousness under 35 U.S.C. 103, Guo is only applied to cure deficiencies (see, emphasis) of Yen in view of Islam for “the UE reports ... when polled by the network entity” as previously claimed, NOT for the features where beams for being reported on their suitability for simultaneous reception by UE are a group of transmit beams since Yen in view of Islam already clearly teaches, “determining, after the reporting, that a quality metric has degraded such that the group of transmit beams is no longer suitable for simultaneous reception by the UE”, as stated in regard to claim 1 as set forth below. Guo clearly teaches, wherein the UE reports ... when polled by the network entity [¶00238, (UE) report beam state information based on RRC message signaled (from TRP)].
	Further, regrading claims 12-13, claims 12-13 are unpatentable over the cited references of record. Patentability of claims 12-13 should be determined based on the claimed limitations recited thereon, rather than their respective independent claims. Claims 12-13 are also unpatentable in view of the cited references of record, as set forth below.
	Still further, regrading claims 26-27, since claims 26-27 recite similar features to claims 12-13 without further patentable features, claims 26-27 are unpatentable in view of the same reasons set forth above regarding claims 12-13. 

Regarding claims 14 and 28, Applicant argued: 
Claim 14 depends from claim 1, which Applicant submits is allowable over Yen in view of
Islam for at least the reasons discussed above. Yum is directed to techniques for measuring
interference in wireless communications. See Yum, para. [0001]. Yum describes a UE reporting
an interference degree of each interfering beam to an eNB. See Yum, paras. [0142]-[0155].
However, Yum is simply silent with regard to a group of transmit beams suitable for simultaneous reception by a UE. ... 
Accordingly, Applicant submits that claim 1 and claim 14 dependent thereon (see MPEP § 2143.03) are allowable over Yen in view of Islam and further in view of Yum and respectfully requests withdrawal of this rejection with respect to these claims. ...
Claim 28 depends from claim 15, which Applicant submits is allowable over Yen in view of Islam for at least the reasons discussed above. ...
Accordingly, Applicant submits that claim 15 and claim 28 dependent thereon (see MPEP § 2143.03) are allowable over Yen in view of Islam and further in view of Yum and respectfully requests withdrawal of this rejection with respect to these claims (see, pages 22-23 of Remarks).
In response to Applicant’s argument, Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In order to establish prima facie obviousness under 35 U.S.C. 103, Yum is only applied to cure deficiencies (see, emphasis) of Yen in view of Islam for “the reporting indicates whether individual beams in the group are not suitable for individual reception” as previously claimed, NOT for the features where beams for being reported on their suitability for simultaneous reception by UE are a group of transmit beams since Yen in view of Islam already clearly teaches, “determining, after the reporting, that a quality metric has degraded such that the group of transmit beams is no longer suitable for simultaneous reception by the UE”, as stated in regard to claim 1 as set forth below. Yum clearly teaches, wherein the reporting indicates whether individual beams in the
group are not suitable for individual reception [FIG. 6; ¶0142-055, (UE) reports an interference
degree of each interreference beam to eNB; note that the reports can indicate the
interference degrees for each/individual beam in a group which implicitly indicates
beams (e.g., zone 3) not suitable for individual reception].
	Further, regrading claim 14, claim 14 is unpatentable over the cited references of record.  Patentability of claim 14 should be determined based on the claimed limitations recited thereon, rather than their respective independent claims. Claim 14 is also unpatentable in view of the cited references of record, as set forth below.
	Still further, regrading claim 28, since claim 28 recites similar features to claim 14 without further patentable features, claim 28 is unpatentable in view of the same reasons set forth above regarding claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1, 4, 9, 15, 18, 23 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al (US Publication No. 2017/0048037) in view of Islam et al (US Publication No. 2017/0303265).

Regarding claim 1, Yen teaches, a method for wireless communications by a user equipment (UE) [FIGS. 2B and 7; ¶0051-0057, 0062-0064, 0076, a method for wireless communications by UE], comprising: 
reporting, to a network entity, that a group of transmit beams is suitable for simultaneous reception by the UE [FIGS. 2B and 7; ¶0051-0057, 0062-0064, 0076, reporting, to eNB, channel state information (CSI) including a beam group index indicating a beam group selection information; note that since the CSI indicating the beam group selection information is based on channel measurement result, the selected beam group is suitable for reception by the UE, and since a beam group is in a same time slot (see, FIG. 5A and ¶0055), the beam group is suitable for simultaneous reception by the UE]; 
determining, after the reporting, a quality metric [FIG. 7; ¶0076, performing CSI measurement(s) (CQI/PMI) (S704), after the reporting of the beam (group) selection information (S702) (note that the reporting of the beam selection information also includes selecting a beam group corresponding to the beam (see, ¶000062-0064)]; and 
transmitting a report, to the network entity, a quality metric [FIG. 7; ¶0076, transmitting the measurement results (CQI/PMI) to the eNB].   
Although Yen teaches, “reporting, to a network entity, that a group of transmit beams is suitable for simultaneous reception by the UE; determining, after the reporting, a quality metric ...; and transmitting a report, to the network entity, a quality metric ...”, Yen does not explicitly teach (see, emphasis), determining that a quality metric has degraded such that ... transmit beam is no longer suitable ..., and reporting ... that ... transmit beam is no longer suitable.
However, Islam teaches, determining that a quality metric has degraded such that ... transmit beam is no longer suitable ..., and transmitting a report ... that ... transmit beam is no longer suitable [FIG. 13; ¶0227, (UE) determines that communication through the first active beam is failing or degraded (S1322) and sends an indication (i.e., report) of the detected radio link failure associated with the first active beam].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determining and the transmitting a report in the system of Yen to include determining “a quality metric has degraded that the beams are no longer suitable and transmitting a report “that the beams are no longer suitable” as taught by Islam because it would provide the system with the enhanced capability of allowing the UE to inform the base station beam state information, so the base station can train new beams adapted to a link condition [¶0007 of Islam].

Regarding claim 4, Yen in view of Islam teaches, all the limitations of claim 1 and particularly, "the report" as set forth above, and Yen further teaches, wherein the report identifies the group of transmit beams by at least one of a group ID or beam ID of one of the transmit beams in the group [¶0057, 0064 and 0074 and 0075, the CSI measurement/beam selection information includes a beam group index or a beam index of one of beams in a group].  

Regarding claim 9, Yen in view of Islam teaches, all the limitations of claim 1 and particularly, "the UE ... reports that the group of transmit beams is no longer suitable for simultaneous reception" as set forth above, and Islam further teaches, wherein the UE ... autonomously transmitting the reports ... [¶0227-0228, (UE) sends an indication of the detected radio link failure of the first active beam; note that the indication is sent without any particular condition].

Regarding claim 15, claim 15 is merely different from claim 1 in that it recites claimed features from the perspective of a network entity, but recites similar features to claim 1 without adding further patentable feature similar features to claim 1. Thus, claim 15 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 18, claim 18 is rejected at least based on a similar rational applied to claim 4.

Regarding claim 23, claim 23 is rejected at least based on a similar rational applied to claim 9.

Regarding claim 29, Yen teaches, an apparatus for wireless communications by a user equipment (UE) [FIGS 1A-1E, 2B and 7, UE]. Thus, claim 29 is rejected at least based on a similar rational applied to claim 1. 

Regarding claim 30, Yen teaches, an apparatus for wireless communications by a network entity [FIGS 1A-1E, 2B and 7, eNB]. Thus, claim 30 is rejected at least based on a similar rational applied to claim 15.

Claims 2-3 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al (US Publication No. 2017/0048037) in view of Islam et al (US Publication No. 2020/0229257) and further in view of Kim’632 et al (US Publication No. 2019/0327632).

Regarding claim 2, although Yen in view of Islam teaches, all the limitations of claim 1 as set forth above, Yen in view of Islam does not explicitly teach (see, emphasis), the determination is based on an evaluation of a cross-beam interference metric.  
	However, Kim’632 teaches, determination is based on an evaluation of a cross-beam interference metric [¶0112, determination (of a Tx beam capable of attaining the highest metric) is based on a ratio between received power of an RS for beam measurement and interference power (i.e., cross-beam interference metric); note that the interference power is considered as power occurring due to other Tx beams (see, ¶0109-0110))].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determining in the system of Yen in view of Islam to be based on an evaluation of a cross-beam interference metric as taught by Kim’632 because it would provide the system with the enhanced capability of achieving high scheduling flexibility [¶0112 of Kim’632].

Regarding claim 3, Yen in view of Islam and Kim’632 teaches, all the limitations of claim 2 and particularly, "cross-beam interference metric" as set forth above, and Kim’632 further teaches, further comprising jointly: 
measuring a reference signal resource associated with ... transmit beam [¶0112, determination (of a Tx beam capable of attaining the highest metric) is based on a ratio between received power of an RS for beam measurement and interference power (i.e., cross-beam interference metric); note that this requires measuring an RS associated with one beam]; 
measuring an interference measurement resource transmitted with another ... transmit beam [¶0112, determination (of a Tx beam capable of attaining the highest metric) is based on a ratio between received power of an RS for beam measurement and interference power (i.e., cross-beam interference metric); note that this requires measuring an interference power of another beam]; and 
calculating the cross-beam interference metric as a ratio of the reference signal resource measurement and the interference measurement resource measurement [¶0112, determination (of a Tx beam capable of attaining the highest metric) is based on a ratio between received power of an RS for beam measurement (i.e., reference signal resource measurement) and interference power (i.e., interference measurement resource measurement; note that the interference power is considered as power occurring due to other Tx beams (see, ¶0109-0110)].  

Regarding claim 16, claim 16 is rejected at least based on a similar rational applied to claim 2.

Regarding claim 17, claim 17 is rejected at least based on a similar rational applied to claim 3.

Claims 5-6 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al (US Publication No. 2017/0048037) in view of Islam et al (US Publication No. 2020/0229257) and further in view of Li et al (US Publication No. 2021/0352646).

Regarding claim 5, although Yen in view of Islam teaches, all the limitations of claim 4 and particularly, “the report identifies the group of transmit beams by the group ID” as set forth above, and Yen further teaches, a group ID ... for the group of transmit beams [¶0057, 0064 and 0074 and 0075, it is implied that the group index is for a group of beams], Yen in view of Islam does not explicitly teach (see, emphasis), a group ID is assigned by the network entity. 
However, the feature “a group ID is assigned by the network entity” is a known technique in the field Applicant’s endeavor, e.g., telecommunication art.
In particular, Li teaches, a group ID is assigned by the network entity [¶0128, a beam group identifier is acquired from first MAC signaling from base station (i.e., network entity)]. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Yen in view of Islam with “a group ID is assigned by the network entity” taught by Li to reach the claimed invention as set forth above. Since one having ordinary skill in the art could have recognized that applying the known technique taught by Li into the system of Yen in view of Islam would have yield predictable results and/or resulted in the improved system (e.g., allowing for centralized management by the network entity), such a modification (or application) would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 6, although Yen in view of Islam teaches, all the limitations of claim 4 and particularly, “the report identifies the group of transmit beams by the beam ID of one of the transmit beams in the group” as set forth above, Yen in view of Islam does not explicitly teach (see, emphasis), a corresponding TCI state ID for one of the transmit beams.
However, the feature “a corresponding TCI state ID for one of the transmit beams” is a known technique in the field Applicant’s endeavor, e.g., telecommunication art.
	In particular, Li teaches, a beam identifier comprises a corresponding TCI state ID for one of transmit beams [¶0156, a beam identifier/ID is a TCI state identifier/ID].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Yen in view of Islam with “a corresponding TCI state ID for one of the transmit beams” taught by Li to reach the claimed invention as set forth above. Since one having ordinary skill in the art could have recognized that applying the known technique taught by Li into the system of Yen in view of Islam would have yield predictable results and/or resulted in the improved system (e.g., allowing for beam resource managements), such a modification (or application) would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 19, claim 19 is rejected at least based on a similar rational applied to claim 5.

Regarding claim 20, claim 20 is rejected at least based on a similar rational applied to claim 6.

Claims 7-8 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al (US Publication No. 2017/0048037) in view of Islam et al (US Publication No. 2020/0229257) and further in view of Kim’119 et al (US Publication No. 2019/0215119).

Regarding claim 7, although Yen in view of Islam teaches, all the limitations of claim 4 and particularly, “the report identifies the group of transmit beams by the beam ID of one of the transmit beams in the group” and "wherein the UE reports a beam ID in a degraded group of transmit beams no longer suitable for simultaneous reception" as set forth above, Yen in view of Islam does not explicitly teach (see, emphasis), the report comprises beam IDs for each of the transmit beams in a particular group of transmit beams.
However, the feature “the report comprises beam IDs for each of the transmit beams in a particular group of transmit beams” is a known technique in the field Applicant’s endeavor, e.g., telecommunication art.
In particular, Kim’119 teaches, the report comprises beam IDs for each of the transmit beams in a particular group of transmit beams [¶0181 and 0186, UE determines a preferred beam index or beam ID and reports the determined beam index or beam ID; note that the determined beam index or beam ID is reported, which is comparable to an embodiment where only the most preferred beam ID is reported. Thus, the above-mentioned description of ¶0181 is considered as all beam index (i.e., beam IDs of each of the transmit beams) in a group is reported].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Yen in view of Islam with “the report comprises beam IDs for each of the transmit beams in a particular group of transmit beams” taught by Kim’119 to reach the claimed invention as set forth above. Since one having ordinary skill in the art could have recognized that applying the known technique taught by Kim’119 into the system of Yen in view of Islam would have yield predictable results and/or resulted in the improved system (e.g., allowing for beam resource managements), such a modification (or application) would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 8, although Yen in view of Islam teaches, all the limitations of claim 4 and particularly, “the report identifies the group of transmit beams by the beam ID of one of the transmit beams in the group” and "wherein the UE reports a beam ID in a degraded group of transmit beams no longer suitable for simultaneous reception" as set forth above, Yen in view of Islam does not explicitly teach (see, emphasis), the UE reports only a subset of beam IDs in a particular group of transmit beams.
However, the feature “the UE reports only a subset of beam IDs in a particular group of transmit beams” is a known technique in the field Applicant’s endeavor, e.g., telecommunication art.
	In particular, Kim’119 teaches, the report comprises only a subset of beam IDs corresponding to transmit beams in a particular group of transmit beams [¶0181 and 0186, UE reports the most preferred beam ID for specific beam IDs].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Yen in view of Islam with “the report comprises only a subset of beam IDs corresponding to transmit beams in a particular group of transmit beams” taught by Kim’119 to reach the claimed invention as set forth above. Since one having ordinary skill in the art could have recognized that applying the known technique taught by Kim’119 into the system of Yen in view of Islam would have yield predictable results and/or resulted in the improved system (e.g., allowing for beam resource managements), such a modification (or application) would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 21, claim 21 is rejected at least based on a similar rational applied to claim 7.

Regarding claim 22, claim 22 is rejected at least based on a similar rational applied to claim 8.

Claims 10-11 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al (US Publication No. 2017/0048037) in view of Islam et al (US Publication No. 2020/0229257) and further in view of Zhou et al (US Publication No. 2020/0100179).

Regarding claim 10, although Yen in view of Islam teaches, all the limitations of claim 1 and particularly, "transmitting the report that the group of transmit beams is no longer suitable for simultaneous reception" as set forth above, Yen in view of Islam does not explicitly teach (see, emphasis), wherein transmitting the report in response to being triggered by a condition.  
However, the feature “transmitting the report in response to being triggered by a condition” is a known technique in the field Applicant’s endeavor, e.g., telecommunication art.
In particular, Zhou teaches, transmitting the report in response to being triggered by a condition [¶0409, wireless device initiates a beam failure recovery (i.e., report) if a number of beam failure instances are detected; note that the beam failure instance occurs if SNR value of a beam pair link is lower than a first threshold (i.e., in response to being triggered by a condition)].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Yen in view of Islam with “transmitting the report in response to being triggered by a condition” taught by Zhou to reach the claimed invention as set forth above. Since one having ordinary skill in the art could have recognized that applying the known technique taught by Zhou into the system of Yen in view of Islam would have yield predictable results and/or resulted in the improved system (e.g., allowing for managing when to transmit the beam report), such a modification (or application) would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).	

Regarding claim 11, Yen in view of Islam and Zhou teaches, all the limitations of claim 10 and particularly, "the condition is configured by the network entity" as set forth above, and Zhou further teaches, obtaining, from the network entity, a list of groups of transmit beams for which the UE can provide reports [FIGS. 2B and 4A; ¶0062 and .0069-0070, base station configures a first beam group and a second beam group (i.e., a list of groups of transmit beams) for which the UE can provide reports; note that it is implied that UE receives/obtains the first beam group and the second beam group], and Zhou further teaches, the condition comprises at least one beam signal to interference plus noise ratio (SINR) being below a threshold value [¶0409, wireless device initiates a beam failure recovery (i.e., report) if a number of beam failure instances are detected; note that the beam failure instance occurs if SNR value of a beam pair link is lower than a first threshold].

Regarding claim 24, claim 24 is rejected at least based on a similar rational applied to claim 10.

Regarding claim 25, claim 25 is rejected at least based on a similar rational applied to claim 11.

Claims 12-13 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al (US Publication No. 2017/0048037) in view of Islam et al (US Publication No. 2020/0229257) and further in view of Guo et al (US Publication No. 2018/0048375).

Regarding claim 12, although Yen in view of Islam teaches, all the limitations of claim 1 and particularly, "transmitting the reports that the group of transmit beams is no longer suitable for simultaneous reception” as set forth above, Yen in view of Islam does not explicitly teach (see, emphasis), wherein transmitting the report in response to being polled by the network entity.  
However, the feature “transmitting the report in response to being polled by the network entity” is a known technique in the field Applicant’s endeavor, e.g., telecommunication art.
In particular, Guo teaches, wherein transmitting the report in response to being polled by the network entity [¶0238, (UE) report beam state information based on RRC message signaled (from TRP)].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Yen in view of Islam with “transmitting the report in response to being polled by the network entity” taught by Guo to reach the claimed invention as set forth above. Since one having ordinary skill in the art could have recognized that applying the known technique taught by Guo into the system of Yen in view of Islam would have yield predictable results and/or resulted in the improved system (e.g., allowing for managing when to transmit the beam report), such a modification (or application) would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 13, Yen in view of Islam and Guo teaches, all the limitations of claim 12, and Guo further teaches, wherein the UE is polled by the network entity via at least one of: radio resource control (RRC) signaling [¶0238, (the TRP) signals the configuration for reporting the beam state information through the RRC].

Regarding claim 26, claim 26 is rejected at least based on a similar rational applied to claim 12.

Regarding claim 27, claim 27 is rejected at least based on a similar rational applied to claim 13.

Claims 14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al (US Publication No. 2017/0048037) in view of Islam et al (US Publication No. 2020/0229257) and further in view of Yum et al (US Publication No. 2020/0045572).

Regarding claim 14, although Yen in view of Islam teaches, all the limitations of claim 1, Yen in view of Islam does not explicitly teach (see, emphasis), wherein the report indicates whether individual beams in the group are not suitable for individual reception.
	However, the feature “the report indicates whether individual beams in the group are not suitable for individual reception” is a known technique in the field Applicant’s endeavor, e.g., telecommunication art.
	However, Yum teaches, wherein the report indicates whether individual beams in the group are not suitable for individual reception [FIG. 6; ¶0142-055, (UE) reports an interference degree of each interreference beam to eNB; note that the reports can indicate the interference degrees for each/individual beam in a group which implicitly indicates beams (e.g., zone 3) not suitable for individual reception].   
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Yen in view of Islam with “the report indicates whether individual beams in the group are not suitable for individual reception” taught by Yum to reach the claimed invention as set forth above. Since one having ordinary skill in the art could have recognized that applying the known technique taught by Yum into the system of Yen in view of Islam would have yield predictable results and/or resulted in the improved system (e.g., allowing for efficient beam resource management), such a modification (or application) would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 28, claim 28 is rejected at least based on a similar rational applied to claim 14.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Yen et al (US Publication No. 2017/0048037) in view of Islam et al (US Publication No. 2020/0229257) and further in view of Gao et al (US Publication No. 2020/0304218).

Regarding claim 31, although Yen in view of Islam teaches, all the limitations of claim 1 and particularly, "transmitting a report ... after determining that the quality metric has degraded such that the group of transmit beams is no longer suitable for simultaneous reception by the UE” the report" as set forth above, Yen in view of Islam does not explicitly teach (see, emphasis), each transmit beam in the group of beams is suitable for individual reception after determining the group of beams is not suitable for simultaneous reception.  
However, the feature “each transmit beam in the group of beams is suitable for individual reception after determining the group of beams is not suitable for simultaneous reception” is a known technique in the field Applicant’s endeavor, e.g., telecommunication art.
In particular, Gao teaches, each beam in the group of beams is suitable for individual reception after determining the group of beams is not suitable for simultaneous reception [FIG. 3; its related descriptions; ¶0294, different reference signals in a reference signal group can be received simultaneously and different reference signals between different signal groups  cannot be received simultaneously; note that it is implied that there should be reference signals can be received simultaneously or cannot be received simultaneously depending on whether they belong to a single group or different groups].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Yen in view of Islam with “each transmit beam in the group of beams is suitable for individual reception after determining the group of beams is not suitable for simultaneous reception” taught by Gao to reach the claimed invention as set forth above. Since one having ordinary skill in the art could have recognized that applying the known technique taught by Gao into the system of Yen in view of Islam would have yield predictable results and/or resulted in the improved system (e.g., allowing for efficient beam resource management), such a modification (or application) would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469